Case 2:20-cv-00336-JMS-DLP Document 84 Filed 07/14/20 Page 1 of 8 PageID #: 892




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

 DALE HARTKEMEYER,                                        )
                                                          )
                              Plaintiff,                  )
                                                          )
                         v.                               )   No. 2:20-cv-00336-JMS-DLP
                                                          )
 WILLIAM P. BARR, et al.                                  )
                                                          )
                              Defendants.                 )
                                                          )
                                                          )
 FATHER MARK OKEEFE,                                      )
                                                          )
                              Intervenor Plaintiff.       )

                      Order Denying Motion for Preliminary Injunction

        Plaintiff Dale Hartkemeyer filed this civil rights action challenging the defendants'

 scheduling of Wesley Purkey's execution for July 15, 2020 during the COVID-19 pandemic.

 Mr. Hartkemeyer, who is Mr. Purkey's minister of record, alleges that the scheduled execution

 violates the Religious Freedom and Restoration Act of 1993 ("RFRA") and the Administrative

 Procedure Act ("the APA") as it places him at serious personal risk due to potential exposure to

 the coronavirus.

        Intervenor-plaintiff Father Mark O'Keefe challenges the defendants' scheduling of Dustin

 Lee Honken's execution for July 17, 2020. Fr. O'Keefe, who is Mr. Honken's minister of record,

 likewise alleges that the scheduled execution violates RFRA and the APA, again citing the

 coincidence of the execution and the COVID-19 pandemic.

                                           I.    Background

        A federal jury found Mr. Purkey guilty in 2003 of interstate kidnapping, rape, and murder,

 and he was sentenced to death. United States v. Purkey, 428 F.3d 738, 744 (8th Cir. 2005).

                                                      1
Case 2:20-cv-00336-JMS-DLP Document 84 Filed 07/14/20 Page 2 of 8 PageID #: 893




        A federal jury found Mr. Honken guilty in 2004 of witness tampering, soliciting the murder

 of a witness, drug conspiracy murder, and Continuing Criminal Enterprise (CCE) murder, and he

 was sentenced to death. United States v. Honken, 541 F.3d 1146, 1148–49 (8th Cir. 2008).

        On July 25, 2019, at the direction of defendant Attorney General William Barr, the

 Department of Justice set execution dates for five federal inmates, including Mr. Purkey and

 Mr. Honken. Those executions were stayed in November 2019 by a preliminary injunction in the

 United States District Court for the District of Columbia. In re Matter of Federal Bureau of

 Prisons' Execution Protocol Cases, 2019 WL 6691814, at *8 (D.D.C. Nov. 20, 2019). On April 7,

 2020, the District of Columbia Circuit Court of Appeals vacated the preliminary injunction. In re

 Matter of Federal Bureau of Prisons' Execution Protocol Cases, 955 F.3d 106, 113 (D.C. Cir.

 2020), reh'g denied, 955 F.3d 106 (May 15, 2020), cert. denied, Bourgeois v. Barr, 2020 WL

 3492763 (Mem. Op.) (June 29, 2020).

        Meanwhile, the novel coronavirus ("COVID-19") has been spreading in the United States

 since early 2020. As of 12:15 p.m. on July 12, 2020, there were 3,236,130 reported cases in the

 United States, including 394,224 cases in the past week. Centers for Disease Control and

 Prevention, Covid Data Tracker, https://www.cdc.gov/covid-data-tracker/#cases (last visited

 July 12, 2020). 134,572 people have died from the virus in the United States. Id. In Indiana, there

 have been 51,612 confirmed cases, and 2,567 people have died. Indiana COVID-19 Dashboard,

 https://www.coronavirus.in.gov/2393.htm (last visited July 12, 2020).

         On June 15, 2020, with the Bureau of Prisons ("BOP") essentially locked down due to the

 COVID-19 pandemic, the Department of Justice announced four execution dates, including

 Mr. Purkey's on July 15, 2020, and Mr. Honken's on July 17, 2020. See Press Release, Dep't of

 Justice, "Executions Scheduled for Four Federal Inmates Convicted of Murdering Children" (June



                                                 2
Case 2:20-cv-00336-JMS-DLP Document 84 Filed 07/14/20 Page 3 of 8 PageID #: 894




 15, 2020), https://www.justice.gov/opa/pr/executions-scheduled-four-federal-inmates-convicted-

 murdering-children.

         On July 11, 2020, four days before Mr. Purkey's scheduled execution and six days before

 Mr. Honken's, a staff member at FCC Terre Haute tested positive for COVID-19 after visiting with

 individuals who also tested positive. Dkt. 77-1 at ¶¶ 4−5 (Rick Winter Declaration July 12, 2020).

 This officer left work on July 8 to self-quarantine. Id. at ¶ 4. Between his exposure and his

 departure, he (1) "attended the law enforcement meeting with outside law enforcement in

 preparation for the scheduled executions"; (2) "attended a meeting regarding the handling of

 demonstrators at the scheduled executions"; and (3) "attended to an issue at the SCU," where

 Mr. Purkey and Mr. Honken are presently held. Id. at ¶ 6. He "did not wear a mask at all times

 during this period." Id. at ¶ 7. While this staff member did not come into contact with any members

 of the execution protocol team, the BOP has not yet completed contact tracing protocols. Id. at ¶ 9.

 And, despite this positive test, the BOP has not changed its plan to forego testing the execution

 protocol team. Dkt. 33-1 at ¶ 7 (Rick Winter Declaration July 6, 2020) ("BOP has no plans to

 conduct COVID testing on individuals involved in the execution in advance of the execution.");

 dkt. 77-1 ("BOP will continue to perform the mitigation measures identified in my prior

 declaration dated July 6.").

                            II.     Standard for Preliminary Injunction

         In deciding whether to stay an execution, the Court must consider: "(1) whether the stay

 applicant has made a strong showing that he is likely to succeed on the merits; (2) whether the

 applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will

 substantially injure the other parties interested in the proceeding; and (4) where the public interest

 lies." Nken v. Holder, 556 U.S. 418, 434 (2009). "The first two factors . . . are the most critical." Id.



                                                    3
Case 2:20-cv-00336-JMS-DLP Document 84 Filed 07/14/20 Page 4 of 8 PageID #: 895




                                            III.    Discussion

         A.      The Plaintiffs Have Not Shown More than a Negligible Likelihood of Success
                 on Their RFRA Claims.

         As the statute itself explains, Congress enacted RFRA "to restore the compelling interest

 test as set forth in Sherbert v. Verner, 374 U.S. 398 (1963) and Wisconsin v. Yoder, 406 U.S. 205

 (1972) and to guarantee its application in all cases where free exercise of religion is substantially

 burdened." 42 U.S.C. § 2000bb(b)(1). Courts evaluate RFRA claims using a four-part test.

 The plaintiff must show that a challenged government action (1) substantially burdens

 (2) the plaintiff's sincerely held religious belief. Burwell v. Hobby Lobby Stores, Inc., 573 U.S.

 682, 691−92 (2014). If the plaintiff makes the required showings, then the defendant must show

 that the government action (3) is necessitated by a compelling governmental interest and

 (4) constitutes the least restrictive means to satisfy that interest. Id.

         The defendants do not dispute for purposes of this motion that Mr. Hartkemeyer's and

 Fr. O'Keefe's sincerely held religious beliefs require them to attend to the spiritual needs of

 Mr. Purkey and Mr. Honken, respectively, as these men face execution. The defendants do,

 however, argue that the government has imposed no substantial burden on the plaintiffs' free

 exercise of those beliefs because the plaintiffs are "not themselves the subject of government

 regulation." Dkt. 33 at 11; id. at 13 ("[T]he only impediment Rev. Hartkemeyer identifies—the

 global pandemic—is not one of the Government's making.").

         To show a government-created substantial burden, a plaintiff must identify some

 government action with a "tendency to coerce individuals into acting contrary to their religious

 beliefs." Lyng v. Nw. Indian Cemetery Protective Ass'n, 485 U.S. 439, 450 (1988). The mere

 scheduling of an execution imposes no obligation or restriction on the religious advisor whom the

 condemned prisoner has selected to attend. And the plaintiffs' claims as stated in their complaint


                                                     4
Case 2:20-cv-00336-JMS-DLP Document 84 Filed 07/14/20 Page 5 of 8 PageID #: 896




 rest entirely on the setting of Mr. Purkey's and Mr. Honken's execution dates during the pandemic.

 Accordingly, the plaintiffs have not shown more than a negligible likelihood of demonstrating a

 substantial burden on their religious beliefs, as required to prevail on their RFRA claims.

        The Court notes that the plaintiffs, in litigating their motions for preliminary injunction,

 have increasingly focused on the burdens imposed on them as a result of alleged inadequacies of

 protective measures under the regulations and protocols governing their behavior—and requiring

 various interactions with prison staff—during the execution process. See, e.g., dkt. 82 at 4 ("The

 Government’s failures to ensure compliance with its only limited COVID-19 protocols are an

 equal cause for concern.")1. But the plaintiffs' complaints allege only that the scheduling of

 executions violated RFRA and the APA. They are not seeking an injunction requiring

 defendants to provide any additional protective measures for plaintiffs' personal safety.

 Indeed, the only relief they seek is postponement of Mr. Purkey's and Mr. Honken's executions

 until a treatment or vaccine for COVID-19 is widely available. Given recent developments, see

 Peterson v. Barr, --- F.3d ----, ----, 2020 WL 3955951, at *2 (7th Cir. 2020) ("[I]f the BOP

 observes the minimal requirements in the regulation . . . then it has the unconstrained discretion

 to choose a date for the execution."); Barr v. Lee, 591 U.S. ---, ---, No. 20A8 (July 14, 2020) (per

 curiam), the likelihood of success on this remedy seems vanishingly small. If the plaintiffs wish to

 litigate some other claim, or seek different relief, they must first amend their complaints.

        B.      The Plaintiffs Have Not Shown More than a Negligible Likelihood of Success
                on Their APA Claims.

        "The APA 'sets forth the procedures by which federal agencies are accountable to the public

 and their actions subject to review by the courts.'" Dep't of Homeland Sec. v. Regents of the Univ.



 1
  The Court is mindful that plaintiffs were not advised by the defendants as to the COVID-19
 precautionary measures for spiritual advisors until after the initial complaint was filed.
                                                   5
Case 2:20-cv-00336-JMS-DLP Document 84 Filed 07/14/20 Page 6 of 8 PageID #: 897




 of California, 140 S. Ct. 1891, 1905 (2020) (quoting Franklin v. Massachusetts, 505 U.S. 788, 796

 (1992)). "A person suffering legal wrong because of agency action, or adversely affected or

 aggrieved by agency action within the meaning of a relevant statute, is entitled to judicial review

 thereof." 5 U.S.C. § 702.

         When an agency action is subject to review, a district court may "hold [it] unlawful and set

 [it] aside" for a number of reasons. 5 U.S.C. § 706(2). The plaintiffs ask the Court to hold unlawful

 and set aside the government's scheduling of Mr. Purkey's execution on July 15, 2020, and

 Mr. Honken's on July 17, 2020, as arbitrary and capricious in violation of 5 U.S.C. § 706(2)(A).

         The Seventh Circuit recently held that, aside from specific regulations upon which the

 plaintiffs do not rely, the BOP has "unconstrained discretion" to set an execution date. Peterson,

 --- F.3d at ----, 2020 WL 3955951, at *2. The plaintiffs therefore have no more than a negligible

 chance of success in showing that the defendants violated the APA in choosing Mr. Purkey's and

 Mr. Honken's execution dates.

         C.      Remaining Preliminary Injunction Factors

         Given the plaintiffs' slim chances of success, the Court need not address the other factors

 for granting an injunction. See GEFT Outdoors, LLC v. City of Westfield, 922 F.3d 357, 364

 (7th Cir. 2019) (likelihood of success is a "threshold requirement[]," and a court must deny the

 preliminary injunction if the plaintiff fails to satisfy it).

                                            IV.     Conclusion

         Mr. Hartkemeyer's motion for preliminary injunction, dkt. [6], and Fr. O'Keefe's motion for

 preliminary injunction, dkt. [60], are denied.

         IT IS SO ORDERED.

    Date: 7/14/2020


                                                      6
Case 2:20-cv-00336-JMS-DLP Document 84 Filed 07/14/20 Page 7 of 8 PageID #: 898




 Distribution:

 Michelle Behrens
 ROPES & GRAY LLP
 michelle.behrens@ropesgray.com

 Maria G. Calvet
 ROPES & GRAY LLP
 maria.calvet@ropesgray.com

 Abigail A. Clapp
 GREENBERG TRAURIG LLP
 clappa@gtlaw.com

 John T. Dey
 ROPES & GRAY LLP
 john.dey@ropesgray.com

 David C. Fathi
 NATIONAL PRISON PROJECT OF THE ACLU
 dfathi@npp-aclu.org

 Amy Fly
 American Civil Liberties Union
 afly@aclu.org

 Kyle R. Freeny
 Greenberg Traurip, LLP
 2101 L Street, N.W.
 Washington, DC 20027

 Douglas Hallward-Driemeier
 ROPES & GRAY LLP
 douglas.hallward-driemeier@ropesgray.com

 Michael M. Kraus
 Greenberg Traurig, LLP
 90 South Seventh Street
 Suite 3500
 Minneapolis, MN 55402

 Howard Baker Kurrus
 H. Baker Kurrus, PLLC
 bkurrus@aol.com

                                            7
Case 2:20-cv-00336-JMS-DLP Document 84 Filed 07/14/20 Page 8 of 8 PageID #: 899




 Daniel Mach
 AMERICAN CIVIL LIBERTIES UNION
 dmach@aclu.org

 Cassandra Stubbs
 AMERICAN CIVIL LIBERTIES UNION
 cstubbs@aclu.org

 Heather L. Weaver
 AMERICAN CIVIL LIBERTIES UNION
 hweaver@aclu.org

 Jennifer Wedekind
 American Civil Liberties Union Foundation
 jwedekind@aclu.org

 Shelese M. Woods
 UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
 shelese.woods@usdoj.gov




                                             8
